DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Continuation Application filed on February 21, 2021, and an Information Disclosure Statement filed on July 28, 2021.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1 and 11 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,929,476 B2 (hereinafter ‘476).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 corresponds to Claim 1 of ‘476, since instant Claim 1 is broader than  Claim 1 of ‘476 as that claim requires “a data      
Instant Application
‘476 Claims
1. A system comprising: 











one or more hardware computer processors programmed, via executable code instructions, to implement a data series service configured to receive a data series request comprising a data series indicator associated with a physical structure, wherein the physical structure is associated with one or more sensors; 


access one or more data series of a plurality of data series, based on the data series indicator and associated with the one or more sensors; 








determine a series type associated with the accessed one or more data series; 



render at least some data of the one or more data series to allow for display of a pseudo-three-dimensional representation of at least a portion of the physical structure on a computer display; 



receive at least one first user input associated with the displayed pseudo-three-dimensional representation; and 




display, on the computer display, content associated with the first user input.
A system comprising: 

a data series database configured to store a plurality of data series; 

a non-transitory computer storage medium configured to store a plurality of metadata associated with the plurality of data series; 

one or more hardware computer processors programmed, via executable code instructions, to implement a data series service configured to receive a data series request comprising a data series indicator associated with a physical structure, wherein the physical structure is associated with one or more sensors; 

retrieve from the data series database one or more data series from the plurality of data series, based on the data series indicator and associated with the one or more sensors; 

retrieve, from the non-transitory computer storage medium, first metadata of the plurality of metadata, associated with the one or more data series; 

determine a series type associated with the retrieved one or more data series; 

based on a determination that the series type is associated with three-or-higher-order dimensional data, render at least some data of the one or more data series to allow for display of a pseudo-three-dimensional representation of at least a portion of the physical structure on a computer display; 

receive at least one first user input associated with the displayed pseudo-three-dimensional object; and 

select, from the retrieved first metadata, content associated with the first user input and format the selected content to allow for display on the computer display of graphical information indicative of the content, concurrently with the pseudo-three-dimensional object.
.



Instant independent Claim 11 is directed to a computerized method comprising steps and/or features corresponding to instant independent Claim 1, and is thus similarly rejected as instant Claim 1.  Instant dependent Claims 2-10 (and similarly, 12-20) are almost identical to corresponding Claims 2-10 of ‘746.


Prior Art Discussion
5.	As discussed in the parent application (see Application No. 16/138,455, Notice of Allowance mailed on October 28, 2020), the prior art of record does not appear to disclose or suggest the combination of limitations recited in instant independent Claims 1 and 11, particularly, the limitations reciting: “receive a data series request comprising a data series indicator associated with a physical structure, wherein the physical structure is associated with one or more sensors,” “determine a series type associated with the accessed one or more data series,” and “render at least some data of the one or more data series to allow for display of a pseudo-three-dimensional representation of at least a portion of the physical structure on a computer display.”
	For example, the prior art of Toso (US 2012/0079431 A1) is directed towards 3-dimensional display of data (see Abstract).  Toso teaches loading user specific data in order to display data from a user database in a three-dimensional shell (see ¶¶ 0060-61).  Toso further teaches retrieving additional data corresponding to data points and displaying such data along with a graph (see ¶¶ 0070-71).  However, Toso does not appear to disclose or suggest “a data series indicator associated with a physical structure, wherein the physical structure is associated with one or more sensors,” as required by Claim 1.  In addition, Toso appears to be silent with respect to “render at least some data of the one or more data series to allow for display of a pseudo-three-dimensional representation of at least a portion of the physical structure on a computer display” in the manner recited in Claim 1.
	The prior art of Djorgovski et al. (US 2017/0092008 A1) is directed towards generating 3D visualizations of a multidimensional data (see Djorgovski, Abstract).  Although Djorgovski discusses the advantages of displaying such 3D visualizations on VR/MR/AR displays, Djorgovski notes that generated 3D views can be viewed, navigated, and manipulated using a traditional 2D display device as well (see Djorgovski, ¶ 0011).  Djorgovski teaches loading a multi-dimensional data set, and shows that particular mappings of data dimensions can be selected for creating a 3D visualization (see Djorgovski, ¶¶ 0091-92).  Djorgovski also teaches that additional dimensions may be visualized on the display through use of colors, transparencies, shapes, sizes, etc. (see Djorgovski, ¶ 0010).  Finally, Djorgovski teaches rendering the 3D objects by using the mappings of data dimensions, which determine characteristics of the 3D object (see Djorgovski, ¶¶ 0092, 0099).  However, Djorgovski does not appear to disclose or suggest “a data series indicator associated with a physical structure, wherein the physical structure is associated with one or more sensors,” as recited in Claim 1, and thus does not appear to suggest “render at least some data of the one or more data series to allow for display of a pseudo-three-dimensional representation of at least a portion of the physical structure on a computer display” as required by Claim 1.
	Other prior art of record similarly fails to disclose or suggests the above-emphasized limitations of Claim 1 (and similarly, Claim 11).  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179